Citation Nr: 0425625	
Decision Date: 09/17/04    Archive Date: 09/23/04

DOCKET NO.  03-09 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John J. Crowley, Senior Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1981 to July 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  A notice of disagreement was 
received in October 2002, a statement of the (SOC) was issued 
in November 2002, and a timely substantive appeal was 
received in March 2003.  

In July 2004, the veteran, in writing, withdrew his request 
for a hearing before the Board.  In September 2004, the 
veteran's motion to advance this case of the Board's docket 
was granted.


FINDINGS OF FACT

1.  The most recent testing of the veteran's hearing in 
August 2002 has Level II hearing acuity in the right ear and 
Level I hearing acuity in the left ear in accordance with 
Table VI, 38 C.F.R. § 4.85, which corresponds to a 
noncompensable rating under 38 C.F.R. § 4.85, Table VII 
(Diagnostic Code 6100) (2003).

2.  The test results in August 2002 do not qualify the 
veteran under 38 C.F.R. § 4.86(b) for consideration for 
exceptional hearing impairment. 


CONCLUSION OF LAW

A compensable rating is not warranted for the veteran's 
bilateral hearing loss.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.85, Tables VI, VIa, and VII (Diagnostic Code 
6100), and § 4.86 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's September 2002 rating decision that the 
evidence did not show that the criteria for a compensable 
rating for bilateral hearing loss had been met.  That is the 
key issue in this case, and the rating decision, as well as 
the SOC, informed the appellant of the relevant criteria.  
The November 2002  SOC contained the full text of 38 C.F.R. 
§ 3.159.  In addition, in March 2002, September 2002, and 
April 2003, the RO sent the veteran notification letters, 
which identified the information and evidence the RO would 
obtain and the information and evidence that the veteran was 
responsible to provide.  

The Board concludes that the discussion in the SOC and 
letters from the RO to veteran adequately informed the 
veteran of the information and evidence needed to 
substantiate his claim, thereby meeting the notification 
requirements of the VCAA.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

With regard to the content of the notice, the Board notes 
that in Pelegrini v. Principi, 18 Vet. App. 112 (2004) the 
U.S. Court of Appeals for Veterans Claims (Court) appears to 
have held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the claimant 
's possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

In this case, the Board finds that the March 2002, September 
2002, and April 2003 letters from the RO to the veteran meet 
the requirements of the Court in Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The letters, as a whole, notified the 
veteran that, provided certain criteria were met, VA would 
make reasonable efforts to obtain relevant records, including 
medical records, employment records, or records from other 
Federal agencies.  He was notified that it was still his 
responsibility to make sure that VA received these records.  
See 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2003).  The veteran has responded to this 
request for information.  For example, in response to the 
RO's letter of March 2002, the veteran informed the RO in a 
letter dated March 2002 of the VA examinations held in 1996. 

It appears that the all elements required for proper notice 
under the VCAA, to include the "fourth element" as set 
forth in Pelegrini, have been satisfied.  In the April 2003 
letter (page two), the RO asked the veteran for "any 
additional information or evidence that you want us to try to 
get for you."  In this regard, and in any event, a recent 
opinion by the General Counsel's Office, it was determined 
that the Pelegrini Court's discussion of the "fourth 
element" was obiter dictum and was not binding on VA.  
VAGCOPPREC 1-2004 (February 24, 2004).  

The Board further acknowledges that several of the letters 
from the RO to the veteran were sent after the RO's September 
2002 decision that is the basis for this appeal.  As noted in 
Pelegrini, the plain language of 38 U.S.C.A. § 5103(a) 
requires that this notice be provided relatively soon after 
VA receives a complete or substantially complete application 
for benefits; thus, the Court held that under section 
5103(a), a claimant must be given notice before an initial 
unfavorable RO decision on the claim.  However, in reviewing 
the RO's determination on appeal, the Board is required to 
review the evidence of record on a de novo basis and without 
providing any deference to the RO's decision.  As provided by 
38 U.S.C.A. § 7104(a), all questions in a matter which under 
38 U.S.C.A. § 511(a) are subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary, 
and such final decisions are made by the Board.  Because the 
Board makes the final decision on behalf of the Secretary 
with respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-RO initial adjudication constitutes harmless 
error, especially since a RO  determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.   See 38 C.F.R. 
§ 20.1104 (2003).  There simply is no "adverse 
determination," as discussed by the Court in Pelegrini, for 
the appellant to overcome.  Similarly, a claimant is not 
compelled under 38 U.S.C. § 5108 to proffer new and material 
evidence simply because a RO decision is appealed to the 
Board.  Rather, it is only after a decision of either the RO 
or the Board becomes final that a claimant has to surmount 
the reopening hurdle.  All the VCAA requires is that the duty 
to notify is satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993);  Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While some of the notice provided to the veteran was not 
given prior to the first RO adjudication of the claim, the 
notice was provided by the RO prior to the transfer and 
certification of the case to the Board, and the content of 
the notices fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notice. 

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
satisfied its duty to assist the veteran by obtaining his 
available service and VA medical records as well as 
scheduling a VA examination.  In November 2002, a complete 
copy of the veteran's claims file was provided to the 
veteran.  The Board concludes, therefore, that a decision on 
the merits at this time does not violate the VCAA, nor 
prejudice the appellant under Bernard v. Brown, 4 Vet. App. 
384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  The Board will proceed with the evaluation 
of this case.

On the authorized audiological evaluation in November 1996, 
pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

60
65
60
65
LEFT

65
55
65
60

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.

The veteran filed this claim in October 2001 and outpatient 
treatment records were obtained, at the veteran's request.  
In a treatment report dated December 2001, the veteran 
reported gradually worsening hearing loss over many years. 

On the authorized audiological evaluation in August 2002, 
pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

70
65
50
60
LEFT

60
50
55
60

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 96 percent in the left ear.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The VA also reviews hearing impairment claims for eligibility 
for special monthly compensation under 38 C.F.R. § 3.350 due 
to deafness or deafness in combination with other specified 
disabilities. See 38 C.F.R. § 4.85(g) (2003).  Deafness for 
the purposes of such consideration means bilateral deafness 
with no air and bone conduction and bilateral hearing loss 
equal or greater than minimum bilateral hearing loss required 
for maximum rating evaluation under the rating criteria.  See 
38 C.F.R. § 3.350(a)(5) (2003). 

As with claims for service connection for an alleged 
disability, the Board reviews the veteran's entire history in 
determining whether a higher evaluation for a service- 
connected disability is warranted.  See generally 38 C.F.R. 
4.1 (2003); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
However, in claims for increased evaluations, current level 
of disability is of primary concern.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Accordingly, in such claims, as 
the one here, the Board looks primarily to contemporaneous 
evidence of the extent of the disability claimed. 

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. §§ 3.102, 4.3.  In exceptional cases 
where evaluations provided by the Rating Schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to a service-connected 
disorder.  38 C.F.R. § 3.321(b).

The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state- 
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R.  § 4.85. Table VII is used to determine 
the percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  Id.

Ratings for hearing impairment are derived by mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
When the rating criteria are applied to the results of the 
veteran's August 2002 VA audiometry, they establish that he 
has Level II hearing acuity in the right ear and Level I 
hearing acuity in the left ear.  Results of the November 1996 
examination established that he has Level II hearing in the 
right ear and Level II hearing in the left ear.  Table VII of 
38 C.F.R. § 4.85 provides a 0 percent rating under Code 6100 
when such levels of hearing acuity are shown. 

An exceptional pattern of hearing impairment (as defined in 
38 C.F.R. § 4.86), which would warrant rating under the 
alternate criteria of Table VIA, is not shown.  When the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately. 38 C.F.R. § 4.86(a) (2003).  In 
this case, the August 2002 report (the most recent report of 
the veteran's hearing loss) found 50 decibels at 3000 on the 
right ear and 50 decibels at 2000 on the left.  Consequently, 
38 C.F.R. § 4.86 does not apply.  The November 1996 report is 
very dated and it is the finding of the Board that it cannot 
be used as a basis to evaluate the hearing loss under § 4.86.  
Further, when the puretone threshold is 30 decibels or less 
at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral. That 
numeral will then be elevated to the next higher. 38 C.F.R. § 
4.86(b) (2003).  Based on the August 2002 report, this 
situation does not exists in this case.

Eligibility for special monthly compensation in accordance 
with 38 C.F.R. §§ 3.350 and 4.85(g) is not met, as the 
veteran is not deaf bilaterally as defined under the 
regulations.

The Board considered whether an extraschedular evaluation is 
warranted here.  It is neither contended nor shown, however, 
that the veteran's hearing loss disability, alone, produces 
marked interference with his employment or frequent 
hospitalization.  See 38 C.F.R. § 3.321(b).  While the 
evidence indicates that hearing loss may interfere with some 
of the veteran's daily functioning, the evidence does not 
support a finding that this disability picture in this case 
is so exceptional or unusual so as to warrant extraschedular 
consideration.  Based upon the evidence of record, the Board 
finds the hearing disability shown in this case demonstrates 
no more interference with employment than is contemplated by 
the present schedular ratings.  See 38 C.F.R. § 4.1.  

The only evidence of a more severe loss of hearing acuity is 
in the veteran's own opinion.  While he is competent to 
testify as to symptoms he experiences, he is not competent to 
provide a medical opinion, because this requires specialized 
medical knowledge.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

In light of all of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for an 
increased (compensable) rating for bilateral hearing loss.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

An increased (compensable) evaluation for service-connected 
bilateral sensorineural hearing loss is denied.


	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



